Citation Nr: 0533036	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-22 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a skeletal 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from September 1998 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the RO.

In October 2003, the Board remanded the issues on appeal 
herein to the RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Pursuant to the 2003 Remand, a VA examination was conducted 
in April 2005, and the examiner concluded that the veteran 
has fibromyalgia that is as likely as not related to her 
military service.  She is now service-connected for 
fibromyalgia/myofascial pain syndrome in the hips and ankles.  
The VA medical records, however, show similar diagnoses also 
based on complaints of pain in other joints, such as the 
lumbar spine, upper back (mid scapula), neck, and both 
shoulders.  It is not clear from the medical evidence whether 
the veteran's disability rating for fibromyalgia should 
include any of these other joints, and it is also not clear 
whether the left shoulder pain the veteran complains of is 
due to fibromyalgia.  Therefore, the case must be returned to 
the VA examiner for clarification.

Also, the VA examiner was asked to conduct a rheumatologic 
examination and state whether there was any skeletal disorder 
present.  The examination report notes that ANA titer was 
positive (the ANA is a blood test that is used in the 
evaluation of possible lupus or other connective tissue 
disorders, and, when the ANA is positive, it indicates that 
someone may have an autoimmune disorder) and the sed rate was 
high (indicating inflammation).  The examiner did not comment 
on the significance, if any, of these findings.

Accordingly, this case is remanded for the following:

1.  Return the veteran's claims files to 
the same examiner who conducted the 
examinations in April 2005, if available.  
After reviewing the VA outpatient 
treatment records, the examiner should 
clarify whether the veteran's 
fibromyalgia/myofascial pain syndrome 
also as likely as not affects any joints 
other than the hips and ankles, such as 
the lumbar spine, upper back (mid 
scapula), neck, and/or both shoulders.  
The examiner should also expressly state 
whether the veteran's complaints of left 
shoulder pain are as likely as not due to 
fibromyalgia.

The examiner should also indicate whether 
the findings of positive ANA titer and 
high sed rate are indicative of the 
diagnosed fibromyalgia/myofascial pain 
syndrome, or whether it is likely that 
the veteran has some other widespread 
skeletal or systemic disease.  If the 
latter, then the examiner should render 
an opinion as to what the condition most 
likely is and whether it is as likely as 
not related to the veteran's 
complaints/findings during military 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should reconsider these 
claims, and, if any benefit is not 
granted in full, provide a supplemental 
statement of the case to the veteran and 
her representative.  After allowing an 
appropriate time period for response, 
return the file to the Board, if needed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


